548 So. 2d 725 (1989)
Roberta PARRISH and George Parrish, Her Husband, Appellants,
v.
Walter MATTHEWS and Delores Matthews, Appellees.
No. 88-3063.
District Court of Appeal of Florida, Third District.
August 8, 1989.
Rehearing Denied October 9, 1989.
Jack H. Cohen, Miami, for appellants.
Nelson & Tacher and David L. Willing, Miami, for appellees.
Before FERGUSON, COPE and LEVY, JJ.
PER CURIAM.
Appellants, who were plaintiffs below, appeal an adverse summary judgment. Plaintiff Roberta Parrish performed domestic services in the home of appellees. While ascending a staircase within the house, plaintiff slipped on a piece of wrapping paper which had been left on the stairs. She brought suit for injuries sustained when she fell, and her husband made a claim for loss of consortium. When, as here, the injury occurred as a result of a condition the plaintiff was engaged to correct, summary judgment was properly entered for defendants. McCarty v. Dade Division of American Hospital Supply, 360 So. 2d 436 (Fla. 3d DCA 1978); see also Storr v. Proctor, 490 So. 2d 135, 136 (Fla. 3d DCA), review denied (Fla. 1986); Crawford v. Miller, 542 So. 2d 1050 (Fla. 3d DCA 1989). The cases relied on by plaintiffs are not on point. See Westberry v. Great Atlantic & Pacific Tea Co., 191 So. 2d 613 (Fla. 3d DCA 1966) (grocery store stockroom employees failed to clean up vegetable debris across which plaintiff had to cross); Beebe v. Kaplan, 177 So. 2d 869 (Fla. 3d DCA 1965) (employer homeowner told employee to hurry across poorly lit patio at night).
Affirmed.